Citation Nr: 1027817	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  
In June 2009, the Veteran testified at a hearing at the RO before 
a Decision Review Officer.  A transcript of the hearing testimony 
is on file.  The Veteran was subsequently scheduled to attend a 
Board hearing at the RO in May 2010, but he failed to appear at 
the hearing.

In June 2008, prior to the certification of this appeal to the 
Board, the Veteran's accredited representative informed the 
Board, with notice to the Veteran, that it was revoking the 
Veteran's representation regarding any action before VA.  See 
38 C.F.R. § 20.608.

FINDINGS OF FACT

1.  Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown.

2.  Tinnitus did not become manifest until after service and is 
not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in 
December 2007, which was prior to the February 2008 adverse 
decision on appeal.  Therefore, the express requirements set out 
by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the December 2007 letter, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in the December 
2007 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including obtaining 
his VA treatment records and requesting that he provide 
information or evidence regarding medical treatment for hearing 
loss and tinnitus.  The Appellant responded to VA in writing in 
January 2008 by stating that he had no other information or 
evidence to give VA to substantiate his claim and he requested 
that his claim be decided as soon as possible.  Moreover, the 
appellant was afforded a VA audiological examination during the 
pendency of this appeal, in January 2008, and was also provided 
with the opportunity to attend a Board hearing, which he failed 
to report to.  With respect to the January 2008 VA examination, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
is noted below, the Board finds that the VA examination in this 
case is adequate, as it is predicated on a review of the 
Veteran's claims file including his service treatment records and 
all pertinent evidence of record as well as an adequate physical 
examination, and includes a medical nexus opinion.  Thus, there 
is adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
Moreover, the appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that any 
such evidence exists.  In fact, as previously noted, the 
appellant indicated in writing in January 2008 that he had no 
additional information or evidence to give VA to substantiate his 
claim.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

Pertinent Law and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

Bilateral Hearing Loss

As noted above, under 38 C.F.R. § 3.385, for the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

In this case, there is no evidence showing that the Veteran has 
met VA's definition of hearing impairment either in service or 
after service.  The Veteran's service treatment records show that 
he was seen in January 1969 for complaints of an earache, but are 
otherwise devoid of complaints or treatment regarding ear 
problems, including hearing loss.  These records include the 
Veteran's December 1965 enlistment examination report showing 
normal hearing acuity of -5, -10, -5 and 5 decibels in the right 
ear and -5, -10, -10 and -5 decibels in the left ear at puretone 
threshold levels of 500, 1000, 2000, and 4000 Hertz, 
respectively.  They similarly show normal hearing acuity on his 
January 1969 separation examination report of 5, 5, 5, 15, 5, and 
15 decibels in the right ear and 15, 5, 10, 20, 10 and 5 decibels 
in the left ear at puretone threshold levels of 500, 1000, 2000, 
3000, 4000 and 6000 hertz, respectively.

In addition, the postservice medical evidence does not show that 
the Veteran presently has a hearing loss that falls within VA's 
definition of hearing impairment.  Notwithstanding VA outpatient 
records dated in July 2001 and August 2002 that show that the 
Veteran specifically denied having hearing loss, there are the VA 
audiological results from a January 2008 VA examination revealing 
hearing acuity levels of 5, 5, 10, 15, and 5 decibels in the 
right ear and 0, 10, 5, 20, and 20 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  Speech 
recognition scores using the Maryland CNC list showed 100% in the 
right ear and 96% in the left ear.  These findings simply do not 
meet VA's regulatory provisions for hearing impairment under 38 
C.F.R. § 3.385.  Moreover, the VA examiner in January 2008 
reported that the Veteran had normal hearing bilaterally from 250 
Hz to 8000 Hz.

Accordingly, the only evidence of the Veteran presently having a 
hearing loss disability related to service is the Veteran's 
assertions to this affect.  While the Veteran may make assertions 
regarding symptoms he perceives to be manifestations of 
disability, the question of whether he has a present hearing loss 
impairment (as defined by VA regulation) related to service, is 
one that requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  38 C.F.R. § 
3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 

Thus, as the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, which 
is not capable of lay observation, and as there is no favorable 
medical evidence of a current hearing loss under 38 C.F.R. § 
3.385, the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran asserts that his tinnitus is due to exposure to noise 
in service.  More specifically, he reports that he was exposed to 
loud noise in service as a mechanic serving in a heavy equipment 
company.  This is certainly consistent with his service records 
(DD Form 214) showing that he was an engineering equipment 
mechanic.  Thus, the Board finds the Veteran's statements of 
noise exposure in service competent and credible.

With respect to tinnitus, the Veteran's service treatment records 
are devoid of complaints or findings of tinnitus and show that he 
had a normal clinical evaluation of his ears at his separation 
examination in January 1969.  The Veteran does not dispute this.  
Rather, he contends, as the evidence shows, that his tinnitus 
became manifest many years after service.  This is evident in a 
January 2008 VA examination report whereby the Veteran reported 
having daily tinnitus in his ears for the past two years, and 
consistent with VA outpatient records dated in July 2001 and 
August 2002 which show that the Veteran denied having ringing in 
his ears and an October 2007 VA outpatient record noting that the 
Veteran did not have tinnitus.  Thus, as the Veteran is not 
contending, nor does the evidence show, that his tinnitus was 
present during service or for years thereafter, service 
connection for this disability based on chronicity or continuity 
of symptomatology is not established.  38 C.F.R. § 3.303(b).  
Similarly, presumptive service connection under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309 has also not been shown.

With respect to establishing service connection under 38 C.F.R. 
§ 3.303(d), to the extent the Veteran's statements are offered as 
a lay opinion on causation, that is, an association between his 
tinnitus and noise exposure in service, a lay opinion is limited 
to inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge.  See 
generally Fed.R.Evid. 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.); Cf. Nieves-Rodriguez, 22 
Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating 
expert medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or experience 
to offer such an opinion, his statements and testimony are not 
competent evidence on the question of causation and are excluded, 
that is, the statements and testimony are not to be consider as 
evidence in support of the claim.  See Jandreau, supra.

Thus, where, as here, the determinative questions involve a nexus 
or causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

In this case, there is no medical evidence relating the Veteran's 
tinnitus to service.  Rather, the only medical opinion regarding 
the nexus issue militates against the Veteran's claim.  In this 
regard, the VA examiner in January 2008 relayed the Veteran's 
medical history as including loud noise exposure from working as 
a heavy equipment mechanic in service.  He also relayed the 
Veteran's post history employment with the fire department where 
he had occasional loud noise exposure.  The examiner went on to 
opine after reviewing the Veteran's claims file that the 
Veteran's recent onset of tinnitus was less likely as not a 
result of acoustic trauma from working as a heavy equipment in 
service.  This evidence opposes the Veteran's claim.

While the Board acknowledges that the examiner did not provide 
much rational for his opinion, the Board finds that the 
examiner's opinion is adequate in view of his consideration of 
the Veteran's claims file and medical history, to include his 
uncontradicted report of noise exposure in service as a heavy 
equipment mechanic, and the absence of any findings or complaints 
of tinnitus in the service treatment records.  In other words, 
the examiner was fully cognizant of the Veteran's past medical 
history when he rendered his opinion.  See Nieves-Rodriquez, 22 
Vet. App, 295 (2008).

As the Board may consider only independent medical evidence to 
support its finding as to a question involving medical causation, 
which is not capable of lay observation, and as the preponderance 
of the competent evidence of record is against the claim for the 
reasons articulated, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


